Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 1 of 22




          EXHIBIT 98
          Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 2 of 22




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


        ALEXANDERSTYLLER, m TEGRATED
        COMMUNICA nONS & TECHNOLOGIES, me.,
        JADE CHENG, JASON YUYI, CATHY YU,
        CAROLmE MARAFAO CHENG, PUSHUN
        CHENG, CHANGZHEN NI, JUNFANG YU,
        MEIXIANG CHENG, FANGSHOU YU, and
        CHANGHUANI
                                                Civil Action No.1: 16-CV-10386 (LTS)
                            Plaintijfi,
                       v.

        HEWLETT-PACKARD FmANCIAL SERVICES
        COMPANY, HEWLETT-PACKARD
        FINANCIAL SERVICES (mDIA) PRIVATE
        LIMITED, HEWLETT PACKARD ENTERPRISE
        COMP ANY, and DAVID GILL

                            Defendants.




CONFIDENTIAL                                                                           ICT0802110
          Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 3 of 22




               Ift~~~, ~~~Z$ •• rt~~~~~*~*~~~~*, W~~~~
         ICT00180440




                                           2




CONFIDENTIAL                                                                    ICT0802111
           Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 4 of 22




         10. JlJT1f - ;g1*i5lE1~frJtI:\~*1f{~~                 H3C ¥t$~t;FB<J7tHt~mrm:l!&               «9$AJ~~5fP~

             TfUr!»    ~    214 ~H~~f~ ~¥t$~t;F~ rfb~B<J~.ffiAE,                   ~t&~l3JGfttitT      2013 :f:j:: 1 Jj 15 B

             f&lEA)tmo

         11. f\t 1& i5 fKp, - ffi $ 7t i*J ~ 1& ~~ -1;; B<], t& ~ ~ lUg. -0 ~ ]a] ~ * t915'I' B<J ilE tiS 3t ff1!1* i5 1&

             )tm B<]{~ ~1~1~B<]~Ji!A~B<J~-1f.f, lltiW1t7'.1t&i5 David Grill                       bt~ Alexander Styller


             B<J fil~1tf:~fHtf:f&:f1X~, A JJ! ~~-5 7~ ICT00034240                  f\t~j[[~ 1* i5:fjt1~ 7 - wl.~~~~

              (~~1f.f)B<J~., ~1f~-1;;i*J~B<]~*, ~.~~lE~B<J~*ma*~~~7'.1m#

             Co

         12. a.-1'ftM -;g!* i5 B<]~ 1tf:rlt¥9,                     -0~]a]5fP t&~~JtpJT10~5fP$' ~;miff1iV :&B<JJll-@


             ;g 79'f~~{~ ~¥1M~t;F~ rfb@o

         13. ~Tf\tfl'] 3-$ AP€l~ ll£f~1iV~ B<J7tJftl~~1[1i}A;m-tff--0i§j HPFS                              (Eni3t)    -0i§jWJ

             *~1~B<J        H3C lErfb,             f\tfI'J¥lttp_3:3~~f\tfi'JB<J3.A7G@, ~*t&~I3JG~JJ~T::Sc±,                 T

             ~ 5t; 1=. 5f1J f¥ 5t; 1=.   0




         14.2013 :f:j::, f\t{-\* T::Sc ± :tH:3t B<] 1*~ Ell m~m B<J. ~5fP iE pm tWiU *, A JJ! ~~ -5 7'.1

             ICT0801726-27 o

         15. tlUi® f\t $' 1mB<J ~;5ffi;t-J *4, f\t 7 M t U2013 :f:j:: 5 Jj, tJt j'I'1 $ - iffi {J§ 11*1f ~~ -0 i§j B<J - ;g ff!

             I, 13:25l:,       [O]-0~]a]i~S)j, ;flHm~Mf&~ 1QB<J7t tft~mB<]5' I<x3ilB<] § f.mt&~, ~®i&%'r


             /G~     H3C lErfb      0        i~~   ICT0018035-37   03:25l:ilEi~)   0

         16. 2013:f:j:: 6 Jj,      f\t~[O]t&~~Jt:tH:3t]tmWA·              :JtJTWt]     (Alexander Styller) /XJ!~f\tB<J,

             §.9$A~~5fIJ~~±~.BJ'J,(~~d.9i.tBvdlEB<J}({tf:,                    A9-§131f:* ICT 0i§j, ICT                0i§j~




                                                                      3




CONFIDENTIAL                                                                                                                      ICT0802112
             Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 5 of 22




              ICTOO 18135-36, ICT0789730, ICT0789740-41, ICT0789822, ICT0789723, ICT080 1720, 3

              l;J,l)Z. ICT0801742-43.




         2
                  ~f.&:i5~Q, i~x14ziWf.&:~Ji-~W5H'&:~f.$i¥Jr&*, D:t~~--,%Jg ICT00180290
                  ~ f'&: i5~Q, ~x 14 Z iWflH~ Ji -~mE1ft 1t$X1~ i¥J 1t!Z*, D:t ~~--,%Jg ICTOO 18060 a




                                                        4




CONFIDENTIAL                                                                                            ICT0802113
          Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 6 of 22




                   2021 :ifJifJ t.:::. ,
                   rp:f¥:A~it*[l ~~t*


                                               ~!W. A .
                                               CllL'l3 /\..   ----'--4----




                                           5




CONFIDENTIAL                                                                    ICT0802114
            Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 7 of 22




                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS


      ALEXANDERSTYLLER, INTEGRATED
      COMMUNICATIONS & TECHNOLOGIES, INC.,
      JADE CHENG, JASON YUYI, CATHY YU,
      CAROLINE MARAF AO CHENG, PUSHUN
      CHENG, CHANGZHEN NI, JUNF ANG YU,
      MEIXIANG CHENG, F ANGSHOU YU, and
      CHANGHUANI
                                                                    Civil Action No. 1:16-CV-I0386 (LTS)
                                     Plaintiffs,
                              v.

      HEWLETT-PACKARD FINANCIAL SERVICES
      COMPANY, HEWLETT -PACKARD
      FINANCIAL SERVICES (INDIA) PRIVATE
      LIMITED, HEWLETT PACKARD ENTERPRISE
      COMP ANY, and DAVID GILL

                                     Defendants.



                                                Affidavit by Ma Li


              I, Ma Li, declare under the penalty of perjury the followings:

      1. I declare under the penalty of perjury that I, according to my personal understanding, have made this
          affidavit in Chinese based on my own free will. I am currently not under the influence of alcohol or
          any drugs or substances that would impair my judgment or cognition or my ability to tell the truth.
      2. I am a lawyer who practices law in the People's Republic of China (hereinafter referred to as
          "China"), and I have been a lawyer since 2008 working at law firms including Beijing Fashuo Law
          Firm and Beijing Zhonglitong Law Firm.
      3. ECF No.1 0 1-4 provides a true and correct copy of my license to practice law in China. Please refer to
          Attachment A for my latest lawyer annual review and the registered lawyer's practice license.
      4. I hereby swear to provide factual information regarding to the circumstances related to the detention,
          arrest and subsequent release ofYu Xiaomeng, Yu Yi and Cheng Yongguo beginning in December
          2012 by the Public Security Bureau of Haidian District, Beijing (hereinafter referred to as "the Public
          Security Bureau") and the People's Procuratorate ofHaidian District, Beijing (hereinafter referred to


                                                           1




CONFIDENTIAL                                                                                                    ICT0802115
             Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 8 of 22



           as "the Procuratorate"). I was the defense lawyer for Yu Xiaomeng in this case. I worked hard along
           with the defense lawyers ofYu Yi and Cheng Yongguo to secure the release of Ms. Yu, Mr. Yu Yi
           and Mr. Cheng (hereinafter collectively referred to as "the plaintiff') from the Haidian District
           Detention Center.
      5.   On December 10,2012, Ms. Yu and Mr. Yu Yi were detained by the Public Security Bureau on
           suspicion of selling counterfeited H3C registered trademark of fiber optic transceiver modules in
           violation of Article 214 of the Criminal Law a/the Peaple 's Republic a/China, the provisions
           concerning the crime of selling products bearing a counterfeit registered trademark.
      6.   On December 21,2012, Mr. Cheng was also criminally detained by the Public Security Bureau on
           suspicion of the same charges.
      7. As far as I know, Ms. Yu, Mr. Yu Yi and Mr. Cheng were detained after the Public Security Bureau
           conducted a raid at Yu Xiaomeng's apartment located in Haidain District, Beijing. During the raid,
           the Public Security Bureau seized 778 pieces ofH3C trademark fiber optic transceiver modules from
           the apartment.
      8. According to Chinese law, I, as a defense lawyer, was allowed to review the case files and take
           photos of some of the filed materials for filing purpose at the Procuratorate' s office only after the case
           file materials were transferred from the Public Security Bureau to the Procuratorate.
      9.   Based on the case documents I reviewed, I learned that Hangzhou Huasan Communication
           Technology Co., Ltd. provided the Public Security Bureau with two verification reports in December
           2012, claiming that upon verification (but did not specify the verification method), the alleged
           products were counterfeit and infringing products. Please refer to Attachment B (Hangzhou
           Huasan's Verification Report)     1,   ICT0018042.
      10. On January 15,2013, all three plaintiffs were formally arrested, which was approved by the
           Procuratorate, on charges of selling fiber optic transceiver modules with counterfeit H3C registered
           trademark in violation of the Article 214 of the Criminal Law a/the Peaple 's Republic a/China
           concerning the crime of selling counterfeit registered trademark products.
      11. I was told that the first page of the legal opinion, in which a part of content was obscured and which
           the Procuratorate sent to the Public Security Bureau asking for additional evidence to support the
           counterfeit allegations that led to the arrest of the plaintiffs, was previously disclosed as an
           attachment to the email sent by the defendant David Grill to Alexander Styller. And the Bates
           Number is ICT0003424. I have recently provided the plaintiffs with a copy of the legal opinion (two




      1 I was told that a copy of the verification with some handwritten text at the bottom that was partially cropped was
      previously disclosed. The Bates Number is ICTOOI8044.

                                                                2




CONFIDENTIAL                                                                                                            ICT0802116
               Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 9 of 22



             pages in total), which is complete and no contents are obscured. The true and correct copy is attached
            to this affidavit as Attachment C.
      12. Throughout the entire process of the case against the plaintiffs, the only crime related to the
             investigation and prosecution by the Public Security Bureau and the Procuratorate was the crime for
             selling counterfeit registered trademark products.
      13. Given that our clients has consistently and resolutely maintained that the fiber optic transceiver
             modules involved in the case were genuine products purchased directly from Hewlett-Packard's
             subsidiary, HPFS (India) Company, our defense was that our clients were innocent and we asked the
             Procuratorate to release Ms. Yu, Mr. Yu Vi, and Mr. Cheng.
      14. The Bates Number of the true and correct copy of the Final Bail Application submitted in 2013 by me
             on Ms. Yu's behalf is ICT0801726-27.
      15. I learned, based on the file materials I reviewed, that in May 2013, Wang You, an employee of
             Hangzhou Huasan Communication Technology Co., Ltd., explained to the Public Security Bureau
            that according to his [or her] visual inspection of the appearance of the seized fiber optic transceiver
             modules, these devices were not genuine H3C products. Please refer to ICT0018035-37 (Wang You's
            testimony).
      16. In June 2013, I also provided the Procuratorate with documents, which were sent to me by Alexander
             Styller and were certified by the Consulate General of the People's Republic of China in New York,
             including the information related to ICT Company, the agreements between ICT Company and HPFS
             (India) Company, as well as the information about Ms. Yu, Mr. Yu Yi and Mr. Cheng's work at ICT
             company. These documents were sent to me by Mr. Styller via FedEx, and the purpose was to submit
            them to the Procuratorate.
      17. The Bate Numbers of the true and correct copies of the documents, which were sent to me by
             Alexander Styller, certified by the Consulate General and submitted by me to the Procuratorate, are
             ICT079088l-9ll4l and ICT080 1734-41.
      18. The Bate Number of the true and correct copy of the legal opinion that I submitted to the
             Procuratorate Office in support of Ms. Yu, Mr. Yu Yi and Mr. Cheng's release from the detention
             center is ICT0801744-45.
      19. The true and correct copies of the documents related to the case materials that I reviewed and took
            photos of at the Procuratorate office include the followings: ICT0780l7l9 2 , ICT0018135-36,
             ICT0789730, ICT0789740-4l, ICT0789822, ICT0789723, ICT0801720,3 and ICT0801742-43.


      2   I was told that a partially cropped version of the document was previously disclosed. Its Bates Number is
      ICTOOI8029.
      3 I was told that a lower resolution version of the document was previously disclosed. Its Bates Number is
      ICTOOI8060.

                                                                  3




CONFIDENTIAL                                                                                                          ICT0802117
            Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 10 of 22



      20. In order to confirm whether or not these fiber optic transceiver modules were the genuine products of
          H3C, I visited the H3C official website and found a tool that can check the authenticity of the
          products by entering H3C device's barcode: on the H3C official website, click "Barcode Anti-
          counterfeiting Check" button in the lower right comer, and then click "Confirm" button after entering
          the barcode and verification code, and the verification result will show up.
      21. While I reviewed the Public Security Bureau's case files, I saw photos of some of the seized devices
          with well-marked product barcodes. I entered the product barcodes into the anti-counterfeiting tool on
          the H3C official website, and the results returned by the website confirmed that these fiber optic
          transceiver modules were genuine products bearing the H3C trademark.
      22. On July 16,2013, I went to the Procuratorate Office and showed the verification process and results
          on the H3C's website to the prosecutor who manages the plaintiffs' case. Please refer to Attachment
          D for the true and correct copies of the photos I took related to the barcode verification results on
          H3C's website.
      23. The prosecutor examined and acknowledged the anti-counterfeiting verification results, confirming
          that there is insufficient evidence to prosecute Ms. Yu, Mr. Yu Yi and Mr. Cheng for selling
          counterfeit registered trademark products.
      24. On July 18,2013, the Procuratorate issued a "Decision on Release on Bail Pending Trial" to Ms. Yu,
          Mr. Yu Yi and Mr. Cheng, and all the plaintiffs were released from the Haidian District Detention
          Center.
      25. After Ms. Yu, Mr. Yu Yi and Mr. Cheng were released, the prosecutor did not continue pursuing the
          charges against them.


      I certify under the penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.


      Signed on:          May 12,2021
                          Beijing, the People's Republic of China




                                                                         Signed by: Ma Li
                                                                         Ma Li [signature]




                                                             4




CONFIDENTIAL                                                                                                      ICT0802118
          Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 11 of 22

                                                                                                                    lOO Park Avenue, l6'" F,
               tra nslations                                                                                            Nevv York, NY lOOl7

                                                                                                                         VVVVVV,   con   S 0   rtr a, com




        STATE of NEW YORK                       )
                                                )                        ss:
         COUNTY of NEW YORK                     )




                                                    CERTIFICATE OF ACCURACY



        This is to certify that the attached document, 1/2021.05.12 Ma Li Affidavit-CH-
        Executed" -- originally written in Chinese -- is, to the best of our knowledge and
        belief, a true, accurate, and complete translation into English.




         Dated: 5/12/2021                                                        Sworn to and signed before ME
                                                                                 This 12th day of May, 2021



         Heather Cameron
         Projects Manager
         Consortra Translations
                                                                                                             JAMES G MAMERA
                                                                                                        Notary Public - State of New York
                                                                                                                  No. 01MA6157195
                                                                                                         Qualified in New York. County
                                                                                                      My Convnission Expires Dec. 4, 2022




                                                                                                                      Your
                                                                                                                      legal
                                                                                                                      translation
                                                                                                                       partn~


                        Nevv   York,   NY   I   Wa'Shington   DC   I   Houston, TX   I   San Francisco, CA   I   Hong Kong




CONFIDENTIAL                                                                                                                         ICT0802119
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 12 of 22




                              Exhibit A




CONFIDENTIAL                                                                    ICT0802120
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 13 of 22




                                                 SitffiiiE-I-; 6105()11978Ul6642S




                   t                                      --
                  I ~ma~

                  I~~
                   ~~[1$l 2020f6~-2021 f 5
                                                 L - -_ _-JJ




                                             1




CONFIDENTIAL                                                                        ICT0802121
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 14 of 22




                               Exhibit B




CONFIDENTIAL                                                                    ICT0802122
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 15 of 22




                                                .~

                   I:;Jt~"ij,z$~ t~1t~~) ~




                      tIo                ~            It. (~:n i*'~iI\ift ( RMB jC)
                   ~,(1 dd!      S1p~tiE~LX·fI1I11()"'A ?p ----'---
                     (tP()DI.I14 , JJ)6PJJ/D~   «   ltJqfJlJll1   ,-2_ _ _ _ _ __




                                           .~       MlfJ •• U • • fICJ~:f,· MH3C"   ~~e<J

                                      ~a   .•qa*         *~n.$~~~~ftmft&.
                      i*'&.~~~~*&.gaE_~~~«~R~~Q.




                                                         1




CONFIDENTIAL                                                                                ICT0802123
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 16 of 22




                              Exhibit C




CONFIDENTIAL                                                                    ICT0802124
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 17 of 22




               ~t$rP %~}ajj1t~7J-~:
                   #~ tf tl1 ~$~jli m:)tiJEJ
               ~ til if jiJlfr~~tfJyBj    Jh-.
                ~~~~~*w~*».-a ~~·~~
                t:fjJlt:pji~ alt~ "f J~iijl :
                    tt J~ ~t1L* tfiJ ~ 00 *t....~Jt.
                     ( 1)
                ~%~~&~ ~.~A~~~$A~** ••
                i,%] ~#U~. iiE. #   *4.
                      (2 )   tt~ ~ifL*~~:l!~~~ 1
                SFP- GE-LX- SM1310-A      -t~~~7't~.~.&!ft1t•
                 .?l, ic*& 4u~-f~AJt..
                      (3)     itJ~~~~~~1f*it.8i!m~ ••A-r•••

                       (4)    *l.~~il~A.lI;7j<.~~J'f~~' ;)t:~" tfJ1f47R~~ HPFS
                  (~tT~~)~~*' ~~~m*~~~~~*~~ ~.                                      •
                 .~)~&*~.~~~$, .~~m*.~M.~~o
                        (5)i~~ !j{-;fjL* ~ ~.~ ~~~rb-.illJA ~ii1.: iJ p ~. . . tIi
                  pq ~~jEc~J~ ~ J! ~ t&9.»J H3C ~A*rz: £ -f 1;J.iJ!f1i, #-iJ].iJ~ iQ f$
                  f7 mh}t IIA .




                                                 1




CONFIDENTIAL                                                                              ICT0802125
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 18 of 22




                ..r~'jutAf aNI'-
                 ~.f~, itf Gl.t.iE.o
                       ®~'.Ik,AJijjtlJ1 trtJ ¥! .,
                 1C.
                        ( 7) • •~,.ItA. f           fig
                 H3CIJ1{:' itfpJ~~ iiJ_~1t~~

                        ( 8) ~.~~.IlA.          T
                 ~~tr ~~*. it.ft~
                 :AD ~F                    '*
                          FJ 1f 1t1tit 1- l;J. t6




                                                    2




CONFIDENTIAL                                                                    ICT0802126
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 19 of 22




                              Exhibit D




CONFIDENTIAL                                                                    ICT0802127
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 20 of 22




                                          1




CONFIDENTIAL                                                                    ICT0802128
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 21 of 22




                                          2




CONFIDENTIAL                                                                    ICT0802129
         Case 1:16-cv-10386-LTS Document 520-101 Filed 08/02/21 Page 22 of 22




                   ~~:     2 1023 1A563XI05001685

                   ~i!3:


                   fFa~:   I
                           ' - - - - - -_ _-1




                                               3




CONFIDENTIAL                                                                    ICT0802130
